Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on March 11th, 2021
Claims 1-18 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tusch, US PG PUB# 2018/0018508 A1 (hereinafter Tusch) in view of Rathod, US PB PUB# 2018/0350144 A1 (hereinafter).
As for independent claim 1:
Tusch shows a device comprising: 
a display interface; a user input interface; a memory for storing instructions; and a processor in communication with the memory, the user input interface, and the display interface, wherein the processor is configured to execute the instructions to: display a video in the display interface (See display and user input interface in 0320);
receive a user request as a voice signal from the user input interface for information about one or more objects displayed in a scene of the video; recognize the user request from the voice signal (Tusch shows voice control and voice recognition in 0067); 
determine the one or more objects in the scene based on information related to the one or more objects depicted on the display interface sent from a support server (see identify the one or more objects in 0071-0073); 
While Tusch shows a device with a display interface, Tusch does not specifically show in response to the user request: display an image associated with the one or more objects and control icons of the one or more objects in a first subsection of the display interface overlaying the video; receive a user selection from the user input interface of one of the one or more objects; and display additional information related to the selected object. In the same field of endeavor, Rathod teaches in response to the user request: display an image associated with the one or more objects and control icons of the one or more objects in a first subsection of the display interface overlaying the video; receive a user selection from the user input interface of one of the one or more objects; and display additional information related to the selected object in 0011, 0043, 0272-0275. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the device of Tusch to incorporate the teaching of Rathod, thus allow the system to identify objects and display control elements for the user to interact with the identified objects (Rathod, 0275).
As for dependent claim 2:Tusch – Rathod suggests the device of claim 1, wherein the processor is configured to execute the instructions to display an identifier on or near the control icons of the one or more objects (Tusch 0283 and 0284, Rathod 0275).As for dependent claim 3:Tusch – Rathod suggests the device of claim 1, wherein the one or more objects comprise facial information of one or more characters in the scene (Tusch, 0071-0073).As for dependent claim 4: device of claim 1, wherein the one or more objects comprise item information in the scene (Tusch, 0262, 0283-0284, 0374-0375).As for dependent claim 5:Tusch – Rathod suggests the device of claim 1, wherein the one or more objects comprise information of one or more places in the scene (Tusch, 0262, 0283-0284, 0374-0375).As for dependent claim 6:Tusch – Rathod suggests the device of claim 1, wherein the processor is configured to execute the instructions to display a control for selecting an advertisement related to one of the one or more objects in the scene in response to a second user request input from the user input interface (See Rathod, 0204 for advertisement).As for dependent claim 7:Tusch – Rathod suggests the device of claim 6, wherein the processor is configured to execute the instructions to display a unique identifier on or near the control for selecting the advertisement facilitated by voice control (See Rathod, 0204 for advertisement).As for dependent claim 8:Tusch – Rathod suggests the device of claim 7, wherein the processor is configured to execute the instructions to display an informational control with information related to the selection of the advertisement (See Rathod, 0204 for advertisement).As for dependent claim 9:Tusch – Rathod suggests the device of claim 7, wherein the processor is configured to execute the instructions to display a QR code associated with a URL pointing to a network location for finding more information related to the selection of the advertisement (Rathod, see QR code in 0007, 0011, and 0015).As for independent claim 10:Claim 10 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 11-18:Claims 11-18 contain substantial subject matter as claimed in claims 2-9 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/David Phantana-angkool/Primary Examiner, Art Unit 2175